Citation Nr: 0616839	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed asbestos-
related pleural disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1960 to July 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of his part.  



REMAND

The veteran seeks service connection for asbestos-related 
pleural disease.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  

The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims. VAOPGCPREC 4-00.  

VA must analyze the veteran's claim of service connection for 
asbestosis under these administrative protocols using the 
following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 
1997).  An asbestos-related disease can develop from brief 
exposure to asbestos.  Id.  

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  

Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  M21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent 
period varies from 10-to-45 or more years between first 
exposure and development of disease.  

Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  

In this case, the record shows that the RO complied with M21- 
1 procedures.  The RO sent the veteran a letter in April 2001 
requesting dates and places that the veteran was exposed to 
asbestos in service, the names of the devices that emitted 
the asbestos while in service, his military occupational 
specialty (MOS) at the time of exposure, his organization and 
rank at the time of each exposure, his complete employment 
history pre- and post service, his complete medical history, 
and a detailed description of activities during the period of 
exposure.  

In June 2001, the veteran submitted a statement that, as a 
ship's pipefitter, he was exposed on a daily basis to 
asbestos and fibrous dust.  

In a July 2004 hearing, the veteran detailed his exposure to 
asbestos in the military dating from basic training.  The 
veteran testified that he wore an asbestos suit during 
firefighting training.  Piping systems aboard ships were 
covered with asbestos insulation, and he would remove it by 
beating it off with a hammer.  He testified that he also used 
the asbestos insulation to make pillows.  

The veteran did provide an employment history.  After leaving 
the service, the veteran continued working as a pipefitter in 
a shipyard for a year.  After that, he worked as a plumber in 
New York City and ended up working for the New York City 
Transit Authority as an electrician.  

With respect to the RO's request for a complete medical 
history, the Board notes that the veteran noted that he had 
been diagnosed with asbestosis by a private doctor in 
connection with an asbestos-related lawsuit.  The veteran 
provided the name and address of this doctor on a signed VA 
form 21-4142(JF) (Authorization and Consent to Release 
Information to the Department of Veterans Affairs).  

While the claim file contains two letters from private 
doctors stating that they reviewed the veterans computed 
tomography, the results of that computed tomography do not 
appear in the file.  The claim file is devoid of any attempt 
by the RO to retrieve these medical records and private 
clinical test reports.  

The veteran has received three examinations from VA examiners 
in connection with this claim.  The examiner conducting first 
examination in September 2001 did not have the benefit of the 
veteran's previous medical history or the claim file.  He 
noted a "normal spirometry,""paradoxical worsening after 
bronchodilator" and "history of asbestoses".  

The examiner conducting the second examination in October 
2003 stated that he reviewed the medical record and claim 
file.  He conducted a computed tomography and concluded that 
the veteran had no evidence of asbestos exposure.  

The examiner conducting the third examination in June 2005 
conducted an additional computed tomography.  This examiner 
noted mild posterior pleural thickening, but concluded that 
there were no findings to suggest asbestosis or asbestos 
related pleural disease.  None of the examiners made an 
attempt to reconcile their findings with the earlier opinion 
drafted by the veteran's private doctors.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

In April 2001, the veteran was sent a letter detailing what 
he needed to provide and how VA would assist in developing 
his claim.  The veteran provided the necessary consent to 
have private medical information released to VA, but VA did 
not request the medical records from the private doctor.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

2.  The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

Also inform the veteran of the following:  
1) the information and evidence not of 
record that is necessary to substantiate 
each of his specific claims; 2) the 
information and evidence that VA will 
seek to provide; 3) the information and 
evidence that he is expected to provide; 
and 4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to any of his claims, or 
something to the effect that he should 
give the VA everything he has pertaining 
to his claims.  

3.  The RO should request the veteran's 
private medical records  directly from the 
appropriate physician.  Such records 
should include, but are not limited to, 
daily clinical records, physical therapy 
reports, discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, doctor's notes, nurse's notes, 
and prescription records.  

Also, the veteran should be told to 
provide any such records in his 
possession.  

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim in light 
of any additional evidence of record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative must be 
furnished a Supplemental Statement of the 
Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

